Citation Nr: 1535395	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-44 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for chronic chest pain, to include as due to an undiagnosed illness.

2. Entitlement to service connection for chronic cough and congestion, to include as due to an undiagnosed illness.

3. Entitlement to service connection for a back disability, to include as due to an undiagnosed illness.

4. Entitlement to service connection for residuals of traumatic brain injury (TBI).

5. Entitlement to an increased rating for bilateral flat feet with bunions, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from February 2000 to February 2004.  He received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 2013, the Board remanded the Veteran's claim for an increased rating for bilateral flat feet with bunions, currently evaluated as 30 percent disabling.  For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased rating for bilateral flat feet with bunions, currently evaluated as 30 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The weight of the evidence is against findings that the Veteran's complaints of chronic chest pain are of service onset or otherwise related thereto, to include as attributable to an undiagnosed illness.

2. The weight of the evidence is against findings that the Veteran's complaints of chronic cough and congestion are of service onset or otherwise related thereto, to include as attributable to an undiagnosed illness.

3. The weight of the evidence is against findings that the Veteran's complaints of a back disability since he filed his claim in March 2009 are attributable to an undiagnosed illness; that mild traumatic arthritis was demonstrated in-service; that mild traumatic arthritis was compensably disabling within a year of separation from active duty; or that there is a nexus between the current diagnosis of a back disability and service.

4. The Veteran does not have, and has not had at any time during the appeal period, a disability consisting of symptoms caused by or otherwise related to in-service TBI.


CONCLUSIONS OF LAW

1. A disorder manifested by chronic chest pains, to include due to an undiagnosed illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

2. A disorder manifested by chronic cough and congestion, to include due to an undiagnosed illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.157, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

3. A back disability, to include due to an undiagnosed illness, was not incurred in or aggravated by service, and mild traumatic arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

4. The criteria for service connection for residuals of TBI have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated in April 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as VA medical records are in the file.  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran did not report for the scheduled VA examinations in August 2013, which was scheduled pursuant to the July 2013 Board remand.  The Veteran was provided with a letter advising him that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Neither the Veteran nor his representative has presented any reason for his failure to report for the scheduled examinations.

The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claims.  38 U.S.C.A. § 5103.  There is no further duty to assist the Veteran with regard to obtaining a VA examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.   See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

The Veteran alleges that he has chest pain, cough, congestion, a back disability, and TBI that are related to his service in Iraq. 

Governing Rules and Regulations

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In this context, given that chest pain and chronic cough and congestion are not specifically listed as chronic diseases in 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) do not apply to these claims.  As such, the Veteran cannot establish service connection solely based on lay statements of continuity of symptomatology since service.  However, the Board notes that the Veteran has been diagnosed with mild traumatic arthritis, which is subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309(a).

The Board also observes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1) (2012)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2014); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2014).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3) (2014).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2014). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2014).

Factual Background and Analysis

Chronic chest pain and chronic cough and congestion, to include as due to an undiagnosed illness

With respect to the Veteran's claims for service connection for chronic chest pain and chronic cough and congestion, the Board notes that such are included in the signs or symptoms in 38 C.F.R. § 3.317(b).  A post deployment assessment completed by the Veteran in May 2003 indicates his report of exposure to smoke from oil fires, smoke from burning trash or feces, vehicle or truck exhaust fumes, and fog oils.  However, when asked whether the Veteran had any current symptoms of, or developed anytime during deployment, he answered "no" to chronic cough, runny nose, chest pain or pressure, and difficulty breathing.  The service treatment records show no complaints or findings of chest pain, cough or congestion.

The record includes treatment reports from a Vet Center in which the Veteran is noted to have stated that he was exposed to various pollutants, and that he had experienced a consistent cough and chest pains.  

According to the VA treatment records, in April 2004, a cardiovascular review showed no chest pain, orthopnea, or paroxysmal nocturnal dyspnea.  A respiratory review showed no presence of shortness of breath or a cough and no history of respiratory disease.  A physical examination of the chest was clear bilaterally with no wheezing or rales.  

A VA general medical examination in June 2004 indicated there was no erythema or swelling in the nose, sinuses, mouth, and throat.  The lungs were clear to auscultation with symmetrical chest expansion.  A cardiovascular review revealed S1 and S2 were normal with regular rate and rhythm.  There were no clicks, rubs, gallops, or extra heart sounds noted.  Heart sounds were of normal intensity, the pulses were equal and adequate. 

In May 2009, the Veteran stated he occasionally felt as though his heart was fast then slow and with a little shortness of breath.  He stated it happened in the last eight to nine months and occurred a couple times a day.  He stated it occurred at no particular time and he did not associate it with activity.  Regarding his cough, the Veteran stated that he got a cough that lingered once or twice a year for the past few years.  He recalled the last time was in October or November and one year he had a cough for a month and a half.  He did not currently have a cough and felt his spring allergy symptoms were not bad.  He was unsure what time of year he typically got the cough.  In addition, a medically unexplained symptom screening was negative for chronic fatigue syndrome, multiple chemical sensitivity, fibromyalgia, irritable bowel syndrome, and migraines. 

A physical examination revealed the Veteran's lungs were clear throughout with no rales, rhonchi, wheeze, cyanosis, or edema.  The heart examination revealed S1 and S2 with no edema.  

The impression and recommendations for palpitation stated the Veteran's EKG showed a somewhat slow heartrate (sinus bradycardia) but was otherwise normal.  The VA examiner stated that sinus bradycardia was common among young, non-overweight men with a history of fitness.  Regarding his cough, the Veteran was provided information about rhinitis and allergies.  The VA examiner stated "it is often the case that people who get a cough that lingers a couple of times a year get the cough when they have seasonal rhinitis, and their nasal membranes are irritated and more susceptible to infection."

In a May 2009 report by VA's War Related Illness & Injury Study Center of New Jersey, included a discussion of the Veteran's complaints of palpitations and respiratory problems.  The evaluator stated:

There are many irritants that are released into the smoke plume from burning of trash/waste/feces which may cause short term symptoms such as nausea and/or irritation of the eyes, respiratory tract and other mucous membranes causing symptoms including headaches, burning eyes, nose and throat, cough some of which you did not experience.  These symptoms tend to resolve soon after exposure terminates. 

A May 2012 VA treatment record indicated there was no evidence of shortness of breath, chest pain, or increased edema.  

In December 2013, an examination of the Veteran was negative for chest pain, shortness of breath, and palpitations.

Based on the Veteran's reported chest pain and cough, and as he endorsed exposure to various pollutants during his time in Iraq, the Board concluded in July 2013 that a VA examination was necessary to determine whether there are objective indications of chronic disability referable to his reported symptoms.  The Veteran failed to report to the scheduled VA examination.

In light of the evidence, the Board finds that the Veteran's claims for entitlement to service connection for chronic chest pain and chronic cough and congestion, and to include as an undiagnosed illness, must be denied.  The weight of the evidence is against findings that the Veteran has had a disorder resulting in chronic chest pain and chronic cough and congestion since he filed his claim in March 2009 or that his chronic chest pain and chronic cough and congestion have been manifested to a compensable degree since he filed his claim for service connection for chronic chest pain and chronic cough and congestion.  Furthermore, as the Veteran failed to report to his scheduled VA examination there is insufficient competent and probative evidence to establish a relationship between his claimed chronic chest pain and chronic cough and congestion and his military service, to include as due to an undiagnosed illness.

The Board notes that the post-service treatment records did not diagnose any disorders manifested by chronic chest pain and chronic cough and congestion or an undiagnosed illness manifested by chronic chest pain and chronic cough and congestion.

As stated, the Veteran failed to report for the August 2013 VA examination to determine whether the chest pain is attributable to a known clinical diagnosis and if a disease or disability is identified, whether it is at least as likely as not that such disability had its onset during a period of active service, or is related to any event or injury in service.  There is no other medical evidence showing diagnosed disorders manifested by chronic chest pains and chronic cough and congestion, or an undiagnosed illness manifested by chronic chest pain and chronic cough and congestion.

As for continuity of symptomatology, there is no indication that the Veteran claimed he has had chest pain, cough, and congestion continuously since he left active duty in February 2004.  

Furthermore, continuity of symptomatology has not been shown.  The Veteran did not have symptoms of chest pain, cough, congestion, or diagnoses of disabilities resulting in these symptoms, within one year of service.  Thus, the preponderance of the evidence is against a finding that disabilities resulting in chest pain, cough, and congestion manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity.  38 C.F.R. § 3.303(b).  Therefore, service connection based on continuity of symptomatology is not warranted.

The only evidence of record in support of the Veteran's claims consists of his own lay statements.  The Board acknowledges the Veteran's contentions that his chest pain, cough, and congestion are related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disabilities.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness is competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of the Veteran's chronic chest pain, and chronic cough and congestion, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran has a disorder or disorders manifested by chest pains, cough and congestion, claimed as an undiagnosed illness.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning these claims as the weight of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of these claims must be denied.


Back disability, to include as due to an undiagnosed illness

Regarding the Veteran's claimed back disability, the Board observes that the enumerated signs and symptoms found in 38 C.F.R. § 3.317(b) include muscle and joint pain.  The Board additionally notes that a March 2001 service treatment record indicates the Veteran's complaint of pain in his low back after playing basketball.  The assessment was muscle spasm of the right mid to upper back.  There was no evidence of residuals following treatment.

In May 2009, the Veteran stated he was in the infantry in Iraq and wore a vest and carried a lot of equipment.  He stated that he thought this, as well as the training, led to his back pain.  He stated the pain was triggered by "certain movements."  He stated that when the pain occurs "sharp pain will just rip through me" and that it may last about an hour such that he restricts his movement in that period.  He stated he also felt tightness and lesser pain in the mid and low back, generally.  He does not lift heavy objects and he does not currently exercise regularly.  

In June 2009, the Veteran reported low back pain intermittently for over one year and the etiology was unclear.  The low back pain was exacerbated by "certain positions" and improved by reversing the positional change.  The pain was mild and did not limit his activities or affect his quality of life.  He never needed to take an analgesic.  A physical examination of the Veteran's back showed no gross deformity or point tenderness and the straight leg test was negative.  The Veteran was diagnosed with mild traumatic arthritis with occasional exacerbations.  

Furthermore, VA treatment records indicate the Veteran sustained injury following a motor vehicle accident in approximately March 2011 and has experienced low back pain which has improved with physical therapy. 

In light of the evidence, the Board finds that the Veteran's claim for entitlement to service connection for a back disability, and to include as an undiagnosed illness, must be denied.  

The weight of the evidence is against a finding that the Veteran's complaints of back pain since he filed his claim in March 2009 are attributable to an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Instead, the weight of the evidence, specifically VA treatment records, shows that mild traumatic arthritis is a diagnosed disorder.  Accordingly, there is no basis for his claim that his back disability is due to an undiagnosed illness occasioned by service in the Persian Gulf.  As the Veteran's claimed back disability has been diagnosed as a known disorder, i.e., mild traumatic arthritis and not myalgias and arthralgia due to an undiagnosed illness, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.

The Board has reviewed all of the evidence of record, to include service treatment records and private and VA treatment records, which does not support the findings that a back disorder was demonstrated in-service; that mild traumatic arthritis was compensably disabling within a year of separation from active duty; or that there is a nexus between the current diagnosis of a mild traumatic arthritis and service.

The Board determined that a VA examination was warranted to determine whether any currently present back symptoms are related either to in-service disease or injury, or are objective indications of a chronic disability manifested by the reported back pain.  The Veteran failed to report for the August 2013 VA examination to determine the etiology of the back disability and there is no medical nexus evidence linking it to service.

Furthermore, continuity of symptomatology has not been shown.  The Veteran did not have symptoms, or diagnoses of mild traumatic arthritis, within one year of service.  Thus, the preponderance of the evidence is against a finding that a back disability manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity.  38 C.F.R. § 3.303(b).  Therefore, service connection based on continuity of symptomatology is not warranted.

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board acknowledges the Veteran's contentions that his back disability is related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness is competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of the Veteran's back symptoms/disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

Therefore, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran's back disability is of service onset or otherwise related thereto, to include as due to an undiagnosed illness.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning this claim as the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.

Traumatic Brain Injury

The Veteran asserts that he suffers from residuals of traumatic brain injury.  An October 2010 Vet Center intake report indicated that the Veteran endorsed having been involved in incidents involving explosive devices.  He specified that such included mortar rounds and rocket propelled grenades.  Considering the Veteran's combat service with the Marine Corps (his receipt of the Combat Action Ribbon), the Board finds it plausible that the Veteran was exposed to the type of arms he has identified.  

A post deployment assessment completed by the Veteran in May 2003 revealed that when asked whether the Veteran had any current symptoms of, or developed anytime during deployment, he answered "no" to headaches, dimming of vision, dizziness, fainting, light headedness, and difficulty remembering.  There is no indication the Veteran was involved in any incident resulting in TBI.

Post-service treatment records does not indicate treatment or diagnosis of TBI.  A VA general medical examination in June 2004 noted no scars or deformities on the face.  Furthermore VA PTSD examinations in May 2009 and October 2010 did not indicate a diagnosis of TBI. 

Because he has identified cognitive symptoms that might signify traumatic brain injury, in July 2013 the Board determined that a VA examination was warranted to determine whether there was TBI and if so, its residuals.  He failed to report for the scheduled examination.

Based on a review of the evidence, the Board can find no basis upon which to award service connection for TBI as no disability has been identified.  Although the Veteran may believe that he suffers from residuals as a result of TBI, the objective evidence of record suggests otherwise.  

Therefore, upon consideration of the evidence of record, the Veteran's claim for entitlement to service connection for TBI must be denied. 

The threshold question here is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  A review of the record did not find any diagnosis of TBI.  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a disability that was caused, or aggravated, by military service during any period of his appeal. 

Furthermore, while it is conceded that the Veteran had combat experience during service, the weight of the probative evidence of record does not indicate the Veteran has a diagnosis for TBI.

The Board points out that the Veteran has not submitted any probative medical evidence to support his claim.  The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran experiences signs of TBI and, if so, whether such are related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

In sum, the evidence does not support a finding that the Veteran has a current diagnosis of TBI.  As the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic chest pain, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic cough and congestion, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a back disability, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for residuals of TBI is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no issuance of a Statement of the Case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.

In July 2013, the Board noted that in October 2008, the AOJ issued a rating decision in which it assigned a higher, 30 percent evaluation for the Veteran's flat feet.  In February 2009, the Veteran submitted a notice of disagreement which included this issue.  The filing of a Notice of Disagreement places a claim in appellate status.  Therefore, a Statement of the Case regarding this issue must be issued to the appellant.  As such, the Board determined this issue must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999). 

However, this development is not shown to have been undertaken.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the remand instructions.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the issue of entitlement to a rating in excess of 30 percent for bilateral flat feet with bunions.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  Thereafter, the case should be returned to the Board for further appellate review of all issues for which a substantive appeal has been filed, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


